Citation Nr: 1451925	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-06 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date prior to February 1, 2008, for the reinstatement of VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty from September 1992 to May 2000, from July 2003 to June 2004, and from November 2004 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The claims file was subsequently transferred to the RO in Los Angeles, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his representative's March 2013 letter, the Veteran requested to testify at a hearing before a Veterans Law Judge (VLJ).  See 38 C.F.R. § 20.700.  In a November 2014 letter, the Veteran's representative specified that the hearing should be held via videoconference.  Id.

The Veteran has notified VA of his new address in Columbus, Ohio in letters dated July 2013 and November 2014.  Please correspond with the Veteran at that address, pursuant to his requests.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing at the RO, in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a), as per the Veteran's request, and as the docket permits.

The AOJ should correspond with the Veteran at his new address in Columbus, Ohio.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



